DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previous objections to the drawings for failing to show the “signal pattern” and “power pattern” of Claim 1 have been withdrawn because applicant cancelled these limitation in their claim amendments filed 12/18/2020.

Specification
The examiner approves applicant’s new title filed 12/18/2020 of: SEMICONDUCTOR PACKAGE INCLUDING PLURALITY OF SEMICONDUCTOR CHIPS ON COMMON CONNECTION STRUCTURE.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 12/18/2020.

Claim Rejections - 35 USC § 112 – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 12/18/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2020/0273839 to Elsherbini et al. (from hereinafter Elsherbini, prior art of record).
Regarding Amended Claim 1, Elsherbini teaches a semiconductor package (e.g. Figs. 20-22; see Fig. 20 reproduced below), comprising: 
a first semiconductor chip (e.g. 114-1; see ¶ [0091-92]) having a first surface (e.g. top of 114-1) and a second surface (e.g. bottom of 114-1) opposing the first surface, and including first (122 on top of 114-1; see ¶ [0033]) and second (122 on bottom of 114-1; see ¶ [0033]) connection pads disposed on the first (top of 114-1) and second (bottom of 114-1) surfaces, respectively, and through-vias (e.g. TSVs in 1st chip 114-1, as shown in Figs. 20-22; see ¶ [0037]) connected to the second connection pads (122 on bottom of 114-1); 
a connection structure (e.g. 148; see ¶ [0091]) disposed on the first surface (top of 114-1) of the first semiconductor chip (114-1) and including a first redistribution layer (e.g. 148; see ¶ [0028]) electrically connected to the first connection pads (122 on top of 114-1) of the first semiconductor chip (114-1); 
a second redistribution layer (e.g. 153; see ¶ [0092]) disposed on the second surface (bottom of 114-1) of the first semiconductor chip (114-1) and electrically connected to the second connection pads of the first semiconductor chip (114-1); and 
a second semiconductor chip (e.g. 114-2; see ¶ [0086]) disposed on a third surface (top of 148) of the connection structure (148) opposing a fourth surface (bottom of 148) of the connection structure (148) on which the first semiconductor chip (114-1) is disposed, wherein a surface (e.g. bottom of 114-2) of the second semiconductor chip (114-2), on which third connection pads (e.g. 122A/B; see ¶ [0092]) of the second semiconductor chip (114-2) are disposed, faces the third surface (top of 148) of the connection structure (148), and 
wherein the second semiconductor chip (114-2) is disposed to partially vertically overlap (see “overlap distance” 191; ¶ [0043]) with the first semiconductor chip (114-1), and
wherein in the first semiconductor chip (114-1), the first connection pads (122 on top of 114-1) are disposed not to vertically overlap with the second connection pads (122 on bottom of 114-1).  
Regarding the new limitation “wherein… the first connection pads [122 on top of 114-1] are disposed not to vertically overlap with the second connection pads [122 on bottom of 114-1]”, the examiner submits that upon applying the broadest reasonable interpretation, one of ordinary skill in the art would readily understand that each of the “first connection pads” [122 on top of 114-1] and the “second connection pads” [122 on bottom of 114-1] may simply be defined as any selection of any of the first and second connection pads of Elsherbini that do not vertically overlap each other.  As Elsherbini’s various embodiments teach numerous combinations of “first” and “second” connection pads that do not vertically overlap each other, Elsherbini still anticipates this new limitation.

    PNG
    media_image1.png
    336
    670
    media_image1.png
    Greyscale


Regarding Original Claim 2, Elsherbini teaches the semiconductor package (e.g. Figs. 20-22) of claim 1, wherein in the first semiconductor chip (114-1), the through-vias (TSVs in 114-1) and the second connection pads (e.g. pads 122 on bottom of 114-1 nearest center of 1st chip 114-1) are disposed in a central region of the first semiconductor chip (114-1), and the first connection pads (e.g. pads 122 on top of 114-1 nearest perimeter of 114-1 [e.g. left and right sides as shown in Figs. 20-22]) are disposed in a peripheral region (e.g. perimeter region of 114-1 as shown in Figs. 20-22) of the first semiconductor chip (114-1).

Regarding Amended Claim 4, Elsherbini teaches the semiconductor package (e.g. Figs. 20-22) of claim 1, wherein a portion of the third connection pads (122A/B) of the second semiconductor chip (114-2) is electrically connected to the first connection pads (122 on top of 114-1) of the first semiconductor chip (114-1) disposed therebelow by the first redistribution layer (148; see again ¶ [0032] teaching “die 114-1 may include conductive pathways to route power, ground, and/or signals between different ones of the dies 114 ‘on top’ of the die 114-1”).

Regarding Amended Claim 5, Elsherbini teaches the semiconductor package (e.g. Figs. 20-22) of claim 1, wherein the through-vias (TSVs in 114-1) of the first semiconductor chip (114-1) extend from the second connection pads (122 on bottom of 114-1) to the first surface (top of 114-1) by penetrating the first semiconductor chip (114-1) or to penetrate at least a portion of an active layer in contact with the first surface (top of 114-1) of the first semiconductor chip (114-1; as reasonably evidenced by Figs. 20-22).

Regarding Original Claim 6, Elsherbini teaches the semiconductor package (e.g. Figs. 20-22) of claim 1, wherein each of the first (114-1) and second (114-2) semiconductor chips constitutes a partial or entire function of an application processor (AP; see ¶ [0122-123]).

Regarding Amended Claim 15, Elsherbini teaches a semiconductor package (e.g. Figs. 20-22), comprising: 
a first semiconductor chip (114-1) having a first surface (e.g. top of 114-1) and a second surface (e.g. bottom of 114-1) opposing the first surface, and including first connection pads (122 on top of 114-1; see ¶ [0033]) for transmitting and receiving signals (e.g. via “conductive pathways” between 1st and 2nd chips 114-1 and 114-2; detailed in ¶ [0091-92]) disposed on the first surface (top of 114-1) and second connection pads (122 on bottom of 114-1; see ¶ [0033]) for receiving power (see ¶ [0039] teaching “power and/or ground signals may be routed through… through the conductive contacts 122 on the bottom surface of the die 114-1”) disposed on the second surface (bottom of 114-1), and through-vias (e.g. TSVs in 1st chip 114-1, as shown in Figs. 20-22; see ¶ [0037]) connected to the second connection pads (122 on bottom of 114-1); 
a connection structure (e.g. 148; see ¶ [0091]) disposed on the first surface (top of 114-1)  of the first semiconductor chip (114-1), and including a first redistribution layer (e.g. 148; see ¶ [0028]) electrically connected to the first connection pads (122 on top of 114-1) of the first semiconductor chip (114-1); and 
at least one second semiconductor chip (e.g. 114-2; see ¶ [0086]) disposed on a third surface (top of 148) of the connection structure (148) opposing a fourth surface (bottom of 148) of the connection structure (148) on which the first semiconductor chip (114-1) is disposed, and a surface (bottom of 114-2) of the at least one second semiconductor chip (114-2) on which third connection pads (e.g. 122A/B; see ¶ [0092]) of the at least one second semiconductor chip (114-2) are disposed faces the third surface (top of 148) of the connection structure (148),
wherein the at least one second semiconductor chip (114-2) is disposed to partially vertically overlap (see “overlap distance” 191; ¶ [0043]) with the first semiconductor chip (114-1), and
wherein in the first semiconductor chip (114-1), the first connection pads (122 on top of 114-1) are disposed not to vertically overlap with the second connection pads (122 on bottom of 114-1).  
Regarding the new limitation “wherein… the first connection pads [122 on top of 114-1] are disposed not to vertically overlap with the second connection pads [122 on bottom of 114-1]”, the examiner submits that upon applying the broadest reasonable interpretation, one of ordinary skill in the art would readily understand that each of the “first connection pads” [122 on top of 114-1] and the “second connection pads” [122 on bottom of 114-1] may simply be defined as any selection of any of the first and second connection pads of Elsherbini that do not vertically overlap each other.  As Elsherbini’s various embodiments teach numerous combinations of “first” and “second” connection pads that do not vertically overlap each other, Elsherbini still anticipates this new limitation.

Regarding Original Claim 16, Elsherbini teaches the semiconductor package (e.g. Figs. 20-22) of claim 15, further comprising a second redistribution layer (e.g. 153; see ¶ [0092]) disposed on the second surface (bottom of 114-1) of the first semiconductor chip (114-1) and electrically connected to the second connection pads (122 on bottom of 114-1) of the first semiconductor chip (114-1), 
wherein the first connection pads (122 on top of 114-1) are electrically connected to the first redistribution layer (148) of the connection structure (148) disposed thereabove, and the through-vias (TSVs in 114-1) and the second connection pads (122 on bottom of 114-1) are electrically connected to the second redistribution layer (153) disposed therebelow.

Regarding New Claim 18, Elsherbini teaches semiconductor package of claim 1, wherein in the first semiconductor chip (114-1), the through-vias (TSVs in 114-1) are only connected to the second connection pads (114-2) in the second surface (bottom of 114-1) such that the through-vias (TSVs in 114-1) are not connected to the first connection pads (122 on top of 114-1) in the first surface (top of 114-1).
Regarding this limitation “such that the through-vias [TSVs in 114-1] are not connected to the first connection pads [122 on top of 114-1] in the first surface [top of 114-1]”, the examiner again submits that upon applying its broadest reasonable interpretation, one of ordinary skill in the art would readily understand that each of the “first connection pads” [122 on top of 114-1] may simply be defined as any selection of any of the first connection pads of Elsherbini that are not connected to the through-vias [TSVs in 114-1].  As Elsherbini’s various embodiments teach numerous “first connection pads” [TSVs in 114-1] that are not connected to the first connection pads [122 on top of 114-1], Elsherbini still anticipates this new limitation.

Regarding New Claim 19, Elsherbini teaches the semiconductor package of claim 1, wherein in the first semiconductor chip (114-1), the through-vias (TSVs in 114-1) are disposed not to vertically overlap with the first connection pads (122 on top of 114-1).
Regarding the limitation “wherein… the through-vias [TSVs in 114-1] are disposed not to vertically overlap with the first connection pads [122 on top of 114-1]”, the examiner submits that upon applying the broadest reasonable interpretation, one of ordinary skill in the art would readily understand that each of the “first connection pads” [122 on top of 114-1] may simply be defined as a selection of any of the first connection pads of Elsherbini that do not vertically overlap with through-vias [TSVs in 114-1].  As Elsherbini’s various embodiments teach numerous combinations of “first” and “second” connection pads that do not vertically overlap each other, Elsherbini still anticipates this new limitation.



Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2019/0131273 to Chen et al. (from hereinafter Chen).
Regarding Amended Claim 1, Chen teaches a semiconductor package (e.g. Figs. 4-6; see Fig. 4 reproduced below), comprising: 
a first semiconductor chip (e.g. 101; see ¶ [0039-41]) having a first surface (e.g. top of 101) and a second surface (e.g. bottom of 101) opposing the first surface, and including first (100b/d; see ¶ [0018, 39]) and second (100e; see ¶ [0039]) connection pads disposed on the first (top of 101) and second (bottom of 101) surfaces, respectively, and through-vias (e.g. TSV1 in 1st chip 101, as shown in Figs. 4-6; see ¶ [0039-40]) connected to the second connection pads (100e); 
a connection structure (e.g. RDL2; see ¶ [0022-24, 28-33, 38]) disposed on the first surface (top of 101) of the first semiconductor chip (101) and including a first redistribution layer (e.g. 108; see ¶ [0022]) electrically connected to the first connection pads (100b/d) of the first semiconductor chip (101); 
a second redistribution layer (e.g. RDL1; see ¶ [0014-17, 39]) disposed on the second surface (bottom of 101) of the first semiconductor chip (101) and electrically connected to the second connection pads (100e; see ¶ [0039] teaching “backside pads 100e are connected to the first redistribution layer structure RDL1”) of the first semiconductor chip (101); and 
a second semiconductor chip (e.g. 300; see ¶ [0024-34]) disposed on a third surface (top of RDL2) of the connection structure (RDL2) opposing a fourth surface (bottom of RDL2) of the connection structure (RDL2) on which the first semiconductor chip (101) is disposed, wherein a surface (e.g. bottom of 300) of the second semiconductor chip (300), on which third connection pads (e.g. 300b; see ¶ [0025]) of the second semiconductor chip (300) are disposed, faces the third surface (top of RDL2) of the connection structure (RDL2), and 
wherein the second semiconductor chip (300) is disposed to partially vertically overlap (as reasonably illustrated by Fig. 4 of Chen, shown below; furthermore, the examiner submits that the broadest reasonable interpretation of “partially vertically overlap” also encompasses a “total” or “complete” vertical overlap, as Chen may teach in Fig. 4) with the first semiconductor chip (101), and
wherein in the first semiconductor chip (101), the first connection pads (100b/d) are disposed not to vertically overlap with the second connection pads (100e).  
Regarding the new limitation “wherein… the first connection pads [100b/d] are disposed not to vertically overlap with the second connection pads [100e]”, the examiner submits that upon applying the broadest reasonable interpretation, one of ordinary skill in the art would readily understand that each of the “first connection pads” [100b/d] and the “second connection pads” [100e] may simply be defined as any selection of any of the first and second connection pads of Chen that do not vertically overlap each other.  As Chen’s various embodiments teach numerous combinations of “first” and “second” connection pads that do not vertically overlap each other, Chen still anticipates this new limitation.

    PNG
    media_image2.png
    368
    806
    media_image2.png
    Greyscale


Regarding New Claim 20, Chen teaches the semiconductor package of claim 1 (as reasonably illustrated by Fig. 4 of Chen, shown above), wherein the first redistribution layer (RDL2) redistributes the first connection pads (100b/d) of the first semiconductor chip (101) to the third connection pads (e.g. 300b; see ¶ [0092]) of the second semiconductor chip (300) that are in an overlapping region of the second semiconductor chip (300) that vertically overlaps with the first semiconductor chip (101) and in a non-overlapping region of the second semiconductor chip (300) that does not vertically overlap with the first semiconductor chip (101).


Allowable Subject Matter
New Claim 17 is objected to as being dependent upon rejected independent Claim 1 and intervening base Claim 2, but would be allowable if rewritten in independent form including all of the limitations of independent Claim 1 and intervening base Claim 2.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 15 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 12/18/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892